PER CURIAM.
This is an appeal from a final summary judgment holding that the appellants were not entitled to a brokerage commission under the terms of an agreement with the appellees. The agreement is ambiguous as to the liability of the appellees to the appellants under the circumstances of this case. In the trial court both sides submitted affidavits supporting a construction of the contract in their favor. Because the controlling provisions of the contract are ambiguous and the parties are in disagreement as to the proper construction thereof, we believe it was error to resolve the dispute by summary judgment. Westchester Fire Insurance Company v. In-Sink-Erator, 252 So.2d 856 (Fla. 4th DCA 1971).
Accordingly, this cause is reversed for further proceedings consistent herewith.
ANSTEAD, GLICKSTEIN and HURLEY, JJ., concur.